 


110 HR 877 IH: Adams National Historical Park Boundary Addition Act of 2007
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 877 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Delahunt introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Adams National Historical Park Act of 1998 to include the Quincy Homestead within the boundary of the Adams National Historical Park, and for other purposes. 
 
 
1.Short Title; findings
(a)Short titleThis Act may be cited as the Adams National Historical Park Boundary Addition Act of 2007.
(b)FindingThe Quincy Homestead has been designated a National Historic Landmark.
2.Addition to Adams National Historical ParkSection 4(b) of the Adams National Historical Park Act of 1998 (16 U.S.C. 410eee–2(b)) is amended—
(1)by redesignating paragraph (2) as paragraph (3); and
(2)by adding after paragraph (1) the following new paragraph:

(2)The property at 34 Butler Road in Quincy, Massachusetts, known as the Quincy Homestead and carriage shed, consisting of approximately 1.8 acres, as generally depicted on the map entitled Boundary Addition Adams National Historical Park, numbered N.E.R.R.D. 386/80,001, and dated August, 2003.. 
 
